 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOE J.W. ROBERTS, JR.,

 9                               Plaintiff,                 CASE NO. C18-cv-00746-MJP-BAT

10           v.                                             ORDER DIRECTING PLAINTIFF
                                                            TO PROVIDE FULL NAME AND
11   VILMA KHOUNPHIXAY, et al.,                             CURRENT SERVICE ADDRESS OF
                                                            UNSERVED DEFENDANT
12                               Defendants.

13          On May 24, 2018, the Court directed service of the summons and complaint upon all
14   named Defendants (Vilma Khounphixay, J. Warner, J. Robison, Lynn (Nurse), Heather Helms,
15   Lindsay McIntyre, and Officer Ayala). Dkt. 6. With the exception of “Lynn (Nurse),” all
16   Defendants returned waivers of service, have answered Plaintiff’s Complaint, and are defending
17   this action. No waiver of service was returned for “Lynn (Nurse).” Because service has not yet
18   been perfected, the Court lacks personal jurisdiction over Defendant Lynn (Nurse).
19          Plaintiffs proceeding in forma pauperis still bear the burden of providing accurate and
20   sufficient information to effect service of the summons and complaint. When a pro se plaintiff
21   fails to provide the court with accurate and sufficient information to effect service of the
22   summons and complaint, the Court’s sua sponte dismissal of the unserved defendant is
23   appropriate. Walker v. Sumner, 14 F.3d 1415, 1421-22 (9th Cir. 1994) (quoting Puett v.
     ORDER DIRECTING PLAINTIFF TO
     PROVIDE FULL NAME AND CURRENT
     SERVICE ADDRESS OF UNSERVED
     DEFENDANT - 1
 1   Blanford, 912 F.2d 270, 275 (9th Cir. 1990)), abrogated on other grounds by Sandin v. Connor,

 2   515 U.S. 472 (1995). Pursuant to Fed. R. Civ. P. 4(m), if a defendant is not served within 90

 3   days after the complaint is filed, the court — on motion or on its own after notice to the plaintiff

 4   — must dismiss the action without prejudice against that defendant or order that service be made

 5   within a specified time.

 6          Accordingly, the Court ORDERS:

 7          Plaintiff is directed to provide the Court with a full name and current service address for

 8   Defendant Lynn (Nurse) so the Court can again attempt service by mail. This address must be

 9   provided to the Court on or before October 17, 2018. If plaintiff is unable to do so (for example,

10   if the person does not exist), or if Plaintiff requires additional time to obtain the information, he

11   should file documentation describing the steps he has taken to obtain Defendant Lynn (Nurse)’s

12   full name and current address and explain why he is unable to comply with this Order. Plaintiff

13   is cautioned that a failure to comply with this Order will result in the Court’s recommendation

14   that Defendant Lynn (Nurse) be dismissed from this case for failure to prosecute.

15          The Clerk shall send a copy of this Order to Plaintiff and to counsel for Defendants.

16          DATED this 3rd day of October, 2018.

17

18

19
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
20

21

22

23

     ORDER DIRECTING PLAINTIFF TO
     PROVIDE FULL NAME AND CURRENT
     SERVICE ADDRESS OF UNSERVED
     DEFENDANT - 2
